Citation Nr: 0920276	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1971.  He passed away on January [redacted], 2005.  The appellant is 
the Veteran's widow.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.

The appellant testified before the undersigned Veterans Law 
Judge during a March 2009 videoconference.


FINDINGS OF FACT

1.  The Veteran died in January 2005; the certificate of 
death provides that the immediate cause of death was cardiac 
arrest, due to or as a consequence of liver failure, due to 
or as a consequence of hepatitis C.  Significant conditions 
contributing to death, but not resulting in an underlying 
cause of death, were CNS bleed and renal failure.  

2.  At the time of the Veteran's death, service connection 
had not been established for any disabilities.  



3.  The competent medical evidence does not show that the 
immediate or contributory causes of the Veteran's death were 
incurred or aggravated during active duty.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

In this case, the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
However, such error was harmless given that the claimed 
benefit is being denied, and hence no rating or effective 
date will be assigned.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  


In this case, the first element of Hupp notice does not apply 
because the Veteran was not service-connected for any 
conditions at the time of his death.  The VCAA duty to notify 
has been satisfied with respect to the second element of Hupp 
notice but not the third element of Hupp notice.  The Board 
finds that the notice error did not affect the essential 
fairness of the adjudication.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The appellant has been represented by a service organization.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  The evidence and 
contentions she has submitted, as well as the testimony she 
provided before the undersigned Veterans Law Judge in March 
2009, make it clear that she believes that the Veteran's 
death was caused by a disability for which he was not 
service-connected at the time of his death (i.e., hepatitis 
C).  Thus, she had actual knowledge of the third element of 
Hupp notice.

As a result, the Hupp notice deficiency does not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records and his VA medical records.  The 
appellant submitted private medical records and was provided 
an opportunity to set forth her contentions during the March 
2009 hearing before the undersigned Veterans Law Judge.  

VA has not obtained a medical opinion in this case.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records are 
negative for complaints, symptoms, findings or diagnoses 
related to hepatitis C.  There is no competent medical 
evidence of hepatitis C until many years after separation.  
As discussed in detail below, an October 2005 private medical 
opinion raises no reasonable possibility that additional 
development could substantiate the appellant's claim.  The 
Board finds that the information and competent medical 
evidence of record, as set forth and analyzed below, contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4); McLendon, supra; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the appellant's claim, the Veteran 
was not service-connected for any disability during his 
lifetime.  An August 2004 rating decision denied service 
connection for hepatitis C and an October 2004 rating 
decision held that new and material evidence had not been 
submitted to reopen the Veteran's claim.  

Private medical records relate that on January 21, 2005, the 
Veteran underwent a surgical placement of a right subdural 
drain.  The preoperative and postoperative diagnosis was 
subdural hemorrhage, subacute component.  On that date he 
also underwent surgical insertion of a right femoral vein 3-
lumen Vas-Cath.  The preoperative and postoperative diagnosis 
was renal failure.  The operative reports relate that the 
Veteran had a failing orthotopic liver transplant and renal 
failure.  On January [redacted], the Veteran was extubated and passed 
away.  The certificate of death provides that the immediate 
cause of death was cardiac arrest, due to or as a consequence 
of liver failure, due to or as a consequence of hepatitis C.  
Significant conditions contributing to death, but not 
resulting in an underlying cause of death, were CNS bleed and 
renal failure.  

The Veteran contends that the Veteran incurred his hepatitis 
C while on active duty.  She notes that he recounted to her 
that in Vietnam he shared razors, and shared needles while 
doing IV drugs.  

In connection with the claim for service connection for 
hepatitis C he made during his lifetime, the Veteran asserted 
that his hepatitis C was related to combat.  He did not 
provide any details.

The appellant submitted an October 2005 report from a private 
physician at Emory University Hospital who noted that the 
Veteran had received treatment for hepatitis C at that 
facility.  The Veteran was originally diagnosed with 
hepatitis C in April 1991.  The private physician could not 
say exactly how long the Veteran had hepatitis C prior to 
that time.  However, it was well known that hepatitis C 
infection could be present for several years prior to 
becoming symptomatic.  He expressed the opinion that the 
Veteran most likely contracted hepatitis C from tattoos 
and/or IV drug use while on active duty in Vietnam from 1969 
to 1971.  He asked that the Veteran be considered as a 
service-connected disability case.  



The relevant law provides that when a veteran dies from a 
service-connected or compensable disability, VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children or parents.  38 U.S.C.A. § 1310.  
Service connection for the cause of the veteran's death may 
be granted when the disability causing such veteran's death 
was incurred or aggravated while in military service, or he 
died during such service.  See 38 U.S.C.A. § 1310(b).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The contributory cause of death is one that 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  In so finding, the Board concludes that the 
Veteran did not incur or aggravate hepatitis C during 
service.  

The Board observes that service connection for hepatitis C 
due to substance abuse (i.e., IV drug use or shared needles) 
is precluded by law.  38 C.F.R. § 3.301(a); VAOPGCPREC 7-99 
(1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 
(1998), 63 Fed. Reg. 31,263 (February 10, 1998).

Regarding the Veteran's remaining reported inservice risk 
factors, the Board first notes that while his service 
personnel records show that he served in Vietnam during the 
Vietnam war, such records do not reflect that he was engaged 
in combat.  Under 38 U.S.C.A. § 1154(b), in any case where a 
veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  In view of the 
fact that the Veteran was not a participant in combat, he is 
not afforded presumptions of 38 U.S.C.A. § 1154(b) in this 
case. 

The Veteran's service treatment records (STRs) do not show 
that he shared razors or was exposed to blood during or as a 
result of combat, or otherwise.  The Veteran's service 
treatment records do reflect a tattoo at separation.  A 
complete copy of his entrance examination record is not 
associated with his STRs, so it is unclear whether the tattoo 
was obtained during service.  

Nevertheless, even assuming that these inservice risk factors 
occurred, there is no persuasive medical evidence linking 
them to the Veteran's hepatitis C.  The Veteran's service 
treatment records are negative for hepatitis C.  The Board 
finds it significant that the earliest evidence of hepatitis 
C is in 1991, two decades after the Veteran's separation from 
active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The sole medical evidence of record, the October 2005 private 
medical opinion, is speculative and without basis.  By its 
own terms, a hepatitis C infection can be present "for 
several years" before becoming symptomatic.  However, the 
Veteran's hepatitis was not shown until two decades after 
service.  The private physician does not address this 
discrepancy.  The private physician also fails to refer to 
any physical findings in the Veteran's medical record to 
support his conclusion.  As such, the Board finds this 
opinion to be pure speculation.  For the Board to conclude 
that the Veteran's hepatitis C was the result of his period 
of active service, and therefore his death, would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Even conceding that the Veteran shared razors 
or obtained tattoos in service, such incidents do not, in the 
Board's judgment, make it likely that the Veteran's hepatitis 
C, diagnosed twe nty years after service, was obtained 
therein.

The appellant's own assertions are not probative and do not 
support her claim.  Hepatitis C is not a condition capable of 
lay diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) and Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Thus, the appellant's own testimony is not competent 
and sufficient to establish a diagnosis of hepatitis C since 
service.  As a layperson, the appellant is also unable to 
provide a medical opinion linking the Veteran's hepatitis C 
to his service.  See Espiritu, supra.  

In sum, the weight of the credible medical evidence 
demonstrates that the Veteran's hepatitis C was not incurred 
in or aggravated by active duty, and thus service connection 
for the cause of the Veteran's death is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


